Bullard,
delivered the opinion of the court.
This case was before us at last February term, and was then remanded for a new trial, with directions to the judge to receive in evidence a sheriff’s deed, which forms the basis of the plaintiff’s alleged title to the premises in controversy. The ^acts *-^e case are sufficiently set forth in the opinion of the court, and the > report of the case in 10 Louisiana Reports, 520. On the second trial, a judgment having keen rendered for the defendant, the plaintiff has again appealed.
.. , I he defendant is m possession under a purchase from the original proprietor, who sold long after the date of the sheriff’s deed. It appears that the sheriff’s deed never was , . . , , . . , . . recorded m the parish where the land is situated ; nor is it *491shown that the defendant had any knowlege of the previous sale by the sheriff. We are of opinion that the court did not err in refusing to give effect to the first sale, against a subsequent purchaser, in good faith, in possession of the premises, and in considering the title of the defendant as better than that of the plaintiff
The first purchaser, by permitting the former owner to remain in possession, and giving no public notice of his claim, thereby gives him power to alienate as the true owner.
The first purchaser, by permitting the former owner to remain in possession, and by giving no public notice of his claim, put it in his power to represent himself as the true owner.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.